SUBSCRIPTION AGREEMENT




The undersigned hereby subscribes for 500,000 shares of common stock of Kid
Castle Educational Corporation, a Florida Corporation (the “Corporation”), which
shares the Corporation and the undersigned agree have a fair market value of
US$0.18 per share, for an aggregate purchase price of US$900,000.


The undersigned agrees that upon issuance of the shares, the undersigned will
execute an investment letter in the form attached as Attachment 1 to reflect
that the undersigned is acquiring such shares for investment purposes and not
with a view toward their resale or distribution.






June 17, 2009.




Min-Tan Yang




By: /s/ Min-Tan Yang                                      
       Min-Tan Yang, Chief Executive Officer








Accepted June 17, 2009

 


KID CASTLE EDUCATIONAL CORPORATION






By: /s/ Suang-Yi Pai                       
       Suang-Yi Pai, Chairman



--------------------------------------------------------------------------------




ATTACHMENT 1


To the Board of Directors of
Kid Castle Educational Corporation


The undersigned, Min-Tan Yang (“Shareholder”), acknowledges receipt of 5,000,000
shares of common stock of Kid Castle Educational Corporation, a Florida
Corporation (the “Corporation”), which shares the Corporation and Shareholder
agree have a fair market value of US$0.18 per share, for an aggregate value of
US$900,000.  In connection with Shareholder’s acquisition of these securities,
Shareholder acknowledges and agrees as follows:


These securities are not registered under the Securities Act of 1933 (the “Act”)
as the transaction in which they are being acquired is exempt under Section 4(2)
of the Act as not involving any public offering.  Reliance of the Corporation
and others upon this exemption is predicated in part upon my representation
(which Shareholder hereby confirms) that Shareholder is acquiring these
securities for its own account with no present intention of selling or otherwise
distributing the same to the public.  Shareholder understands that in the view
of the Securities and Exchange Commission (the “SEC”) the statutory and
administrative basis for exemption would not be present if, notwithstanding
Shareholder’s representation, Shareholder has in mind merely acquiring these
securities for sale upon the occurrence or non-occurrence of some predetermined
event such as, for example, holding the securities for a market rise, or for
sale if the market does not rise, or for a fixed or determinable period in the
future.


These securities must be held indefinitely unless they are subsequently
registered under the Act or an exemption from registration is available.  Any
routine sales of these securities made in reliance upon the exemption afforded
by Rule 144 of the SEC can be made only in limited amounts in accordance with
the terms and conditions of that rule, and, in the event this rule is for some
reason inapplicable, compliance with Regulation A of the SEC or some other
disclosure exemption will be required.  The Corporation will supply to
shareholder such information in its possession as may be necessary to enable
shareholder to make routine sales of the securities under Rule 144, if that Rule
is available.  However, the Corporation is under no obligation to make such
information “publicly available,” to otherwise comply with any such exemption,
or to register the securities.


In accordance with the policies of the SEC, the Corporation is placing the
following legend upon the certificates representing the securities and is
placing upon the Corporation’s stock transfer records a stop-transfer order
preventing transfer of the securities pending compliance with the conditions set
forth in the legend:


These securities are not registered under state or federal securities laws and
may not be offered, or sold, pledged (except a pledge pursuant to the terms of
which any offer or sale upon foreclosure would be made in a manner that would
not violate the registration provisions of federal or state securities laws) or
otherwise distributed for value, nor may these securities be transferred on the
books of the corporation, without opinion of counsel, concurred in by counsel
for the corporation, that no violation of said registration provisions would
result therefrom.


In addition to the foregoing, Shareholder acknowledges that, as a director and
as a controlling shareholder of the Corporation, Shareholder is entitled to
additional restrictions on transfer under applicable securities
laws.  Shareholder represents that he will comply with all such laws.


SHAREHOLDER HAS CAREFULLY READ THE FOREGOING AND UNDERSTANDS THAT IT RELATES TO
RESTRICTIONS UPON THE ABILITY TO SELL AND/OR TRANSFER THE SECURITIES
CONTEMPLATED HEREBY.


June 17, 2009.
 

 
Min-Tan Yang
 
By: /s/ Min-Tan Yang                                      
       Min-Tan Yang, Chief Executive Officer

 

--------------------------------------------------------------------------------

